Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks filed on 5/4/21 has been received and made of record.
applicants argument regarding claims 1 has been fully considerd but are not persuasive for the following reasons:
for example, applicant alleges   “claim 1 requires querying an event database for event information in response to receiving a query request including the target machine name, and that the event information includes a target machine name, an event end time, and an event start time” adding the event query includes two types of information, that is, a machine name and a time period between an event start time and an event end time. Andrews as well as Chen fails to disclose does not disclose both types of queried information and “querying an event database for event information including a target machine name,  in response to receiving a query request including the target machine name; and outputting queried event information” as recited in the claim 1.
In response examiner respectfully disagrees and asserts the combined teachings of Andrews-Chen  does disclose the claimed elements of claim 1.
 	For example, Andrews discloses   sampling daemon 102 can collect event data event data and for each event can indicate that the event occurred  to applications, sensors, and user input received by mobile device 100 and store the statistics in event data store 104 (event database)(see par. 0037, 0039)

Once the event has been created (registered) the new custom attribute, the client can query or use the attribute to generate events to be stored in event data store 104, that the heuristic process 120 can communicate with sampling daemon 102 to retrieve event data from event data store 104(see par. 0073, 0084). Here, Andrews is silent regarding: receiving a query request including a target machine name and query request including the target machine name, querying an event database for event information including a target machine. However, examiner asserts  Chen discloses querying an event database for event information including a target machine, in response to receiving a query request including the target machine name (see par. 0027, where  event obtaining module 23 receives the information on the event sent by the event managing module 65, and obtains a device name of corresponding network device ) and outputting queried event information (par. 0027 and fig. 7, par. 0028, displaying event status). Therefore, applicants argument is unpersuasive “alleging cited art fails to discloses claimed element such as requires querying an event database for event information in response to receiving a query request including the target machine name, and that the event information includes a target machine name, an event end time, and an event start time” adding the event query includes two types of information, that is, a machine name and a time period between an event start time and an event end time. 
Furthermore, applicant appears arguing reference individually, in this regard examiner asserts applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. U.S. Patent Application Publication No. 2017/0078445[hereinafter Andrews] in view of Chen et al. U.S. Patent Application Publication No.  2004/0119736 [hereinafter Chen].

As per claim 1, 6 and 11 Andrews discloses a method for outputting information, comprising:
summarizing event information into an event database in response to receiving the event information, wherein the event information includes an event start time, an event end time, a machine name, and an event content(see par. 0039, 0061);
associating and storing event information of a same machine name(client attribute)(see the abstract and par. 0037, 0041, attribute that specifies a name or identifier on mobile device);
querying an event database for event information   and an event end time greater than or equal to a predetermined time before a current time and an event start time less than or equal to the current time(see par. 0096-0097).
Andrews does not explicitly disclose receiving a query request including a target machine name and querying an event database for event information including a target machine, in response to receiving a query request including the target machine name and outputting queried event information.
Chen discloses receiving a query request including a target machine name and  querying an event database for event information including a target machine, in response to receiving a query request including the target machine name (see par. 0027, where  event obtaining module 23 receives the information on the event sent by the event managing module 65, and obtains a device name of corresponding network device ) and outputting queried event information (par. 0027 and fig. 7, par. 0028, displaying event status). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fling date of the claimed invention to incorporate the teachings of Chen into the system of Andrews thus enabling pre-defined names  network devices be obtained when the events occurred and displaying the information on the event and the device name on an event information page.



As per claim 3, 8 and 13 Andrews discloses the method of claim 1, wherein the event content comprises an event type, the event type comprising a warning event (notification event) and a change event(see par. 0067, 0122); and the method further comprises: determining a change event related to the warning event from the queried event information(see par. 0037, 0039).

As per claim 4, 9 and 14 Andrews discloses the method of claim 3, wherein the event content further comprises a service level(location-based service); and the method further comprises: determining the change event related to the warning event from the queried event information of a same service level(location-based service)(see par. 0043, 0078,  anonymized Location attribute event can be generated and stored, for example, whenever the user is using a location-based service of mobile device).


Claim 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews- Chen  and further in view of Logan et al. U.S. Patent Application Publication No. 2011/0154342[hereinafter Logan].

 the system of Andrews and Chen  does not disclose the method according to claim 1, wherein the outputting queried event information comprises: outputting the queried event information in an order from near to far according to the event end time.
 Logan discloses wherein the outputting queried event information comprises: outputting the queried event information in an order from near to far according to the event end time(see the abstract and par.0030). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fling date of the claimed invention to incorporate the teachings of Logan into the system of Andrews-Chen thus 
 providing task reminder time based on at least one of the new start time and the new end time when the given respective reminder time comprises a time relative to at least one of the start time and the end time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456